Cause Number: Style:
Court Reporter Status Report Preferred Format


                                         Page Counts

 Event date
 Event description
   Total
  Edited
  Proofread
  E-format
                                         Remarks







































































 Totals






            Guidelines
 Each reporter must submit a separate status report
 E-format includes proper bookmarking






   Cause Number: 04-11-99123-CV Style: Conrad v. Nelson
         Court Reporter Status Report Example Report


                                         Page Counts

                                   Event date
 Event description
                                      Total
                                     Edited
                                   Proofread
                                    E-format
                                          Remarks
                                   8/22/2011
 Daubert motions, motions in limine
                                       45
                                       45
                                       45
                                       45

                                   8/22/2011
 Pre-trial motions: motion to sever, motion to strike
                                       87
                                       87
                                       87
                                       0

                                   8/23/2011
 Voir dire
                                       132
                                       94
                                       0
                                       0

                                   8/24/2011
 Pre-trial motions: motion to compel, motion in limine
                                       59
                                       0
                                       0
                                       0

                                   8/25/2011
 Opening statements; testimony of Mike Conrad
                                       210
                                       0
                                       0
                                       0

                                   8/26/2011
 Testimony of Anna Dunn
                                       285
                                       0
                                       0
                                       0

                                   8/29/2011
 Testimony of Bob Nelson
                                       315
                                       0
                                       0
                                       0

                                   8/30/2011
 Testimony of Mauricio Ramirez
                                       113
                                       0
                                       0
                                       0

                                   8/29/2011
 Motions; closing arguments; return of verdict
                                       145
                                       0
                                       0
                                       0

                                   8/30/2011
 Post-verdict motions: JNOV, motion for new trial
                                       76
                                       0
                                       0
                                       0


 Totals
                                      1,467
                                       226
                                      132
                                       45


              Guidelines
 Each reporter must submit a separate status report
 E-format includes proper bookmarking